Citation Nr: 0913932	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  02-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound of the left thigh, Muscle 
Group XIV, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from March 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota, in which the RO 
denied the benefit sought on appeal.  The Veteran appealed 
that decision to the Board.  

The Board remanded the case in August 2004 and October 2005 
for additional development.  After the completion of this 
development, the case was returned to the Board for further 
review.  

In an April 2006 decision, the Board denied a rating in 
excess of 10 percent for residuals of the Veteran's left 
thigh injury, residuals of a shell fragment wound, Muscle 
Group XIV.  The Board also granted a separate 10 percent 
disability rating for a tender scar of the anterior left 
thigh.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a Joint Motion for Partial Remand, the Court, in 
a July 2007 Order, vacated the Board's April 2006 decision 
and remanded the matter to the Board.  The Court only vacated 
the portion of the Board's decision which denied a rating in 
excess of 10 percent for residuals of the Veteran's left 
thigh injury, residuals of a shell fragment wound, Muscle 
Group XIV.  The Court did not disturb the portion of the 
Board decision which granted a separate 10 percent disability 
rating for a tender scar of the anterior left thigh.  

In January and June 2008, the Board remanded this case, 
pursuant to the Joint Motion for Remand.  The case is now 
ready for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

The residuals of the Veteran's left thigh injury, residuals 
of a shell fragment wound, Muscle Group XIV, is productive of 
no more than moderate muscle injury disability.


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
10 percent for residuals of a shell fragment wound of the 
left thigh, Muscle Group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.73, 
Diagnostic Code 5314 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was issued in December 2001.  Thereafter, 
additional VCAA notification was sent in August 2004, October 
2005, January 2008, and in June 2008.  Cumulatively, the VCAA 
notices fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a)  requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, a "Vazquez-Flores" letter was sent in June 
2008.  The claimant has been informed of the necessity of 
providing on his/her own or medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  In the section 
entitled "How VA Determines the Disability Rating," VA 
specifically cited to the impact on employment and described 
the types of evidence which would support the claim.  The 
claimant was also told that disability rating range from zero 
to 100 percent based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  The Vazquez-Flores letter as well as the SOC and 
SSOCs were relevant to the specific pertinent diagnostic 
code.  Therefore, the Board finds that the claimant has not 
been prejudiced by insufficient notice in this case.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports, when reviewed in conjunction with 
an August 2008 addendum report, are sufficient to rate the 
claimant's service-connected disability.  The records satisfy 
38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the VCAA 
notices including the Vazquez-Flores letter, furnished the 
necessary additional notification to the claimant with regard 
to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Vazquez-Flores letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

As noted in the introductory section, a separate 10 percent 
disability rating for a tender scar of the anterior left 
thigh has been granted and will not be addressed herein.  

The Veteran is currently receiving a 10 percent disability 
rating for his service-connected residuals of shell fragment 
wound of the left thigh, Muscle Group XIV.  He contends that 
he is entitled to an evaluation in excess of 10 percent for 
this disability as it has increased in severity.  Since the 
10 percent disability rating has been in place for at least 
20 years, it is protected from ever being reduced due to the 
provisions of 38 U.S.C.A. § 110.  See also 38 C.F.R. § 3.951.  

The Veteran's shell fragment wound injury involving Muscle 
Group XIV has been evaluated under Diagnostic Code 5314.  
This muscle group includes the anterior thigh group muscles 
that function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial band acting with muscle group XVII in 
postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  These muscles consist of the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
Diagnostic Code 5314 rates disabilities in accordance to the 
severity of injury to the muscles of Muscle Group XIV.  
Pursuant to this code, a noncompensable (zero percent) rating 
is warranted if impairment of this muscle group is slight.  
If impairment is moderate in degree, a 10 percent rating is 
warranted.  If impairment is moderately-severe, a 30 percent 
rating is warranted.  Finally, if the impairment is severe, a 
40 percent rating is warranted.  Id.

The criteria for evaluating muscle disabilities, generally, 
is set forth in 38 C.F.R. § 4.56.  This regulation provides 
that an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through and through injury with muscle damage will be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately-severe, or severe.  The criteria consist 
of the type of injury, the history and complaint, and the 
objective findings.  A slight disability of the muscles 
involves a simple wound of the muscle without debridement or 
infection. The service records should demonstrate a 
superficial wound with brief treatment and return to duty.  
There must have been healing with good functional results and 
no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  The objective findings are a 
minimum scar, slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately-severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile. The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.

A higher evaluation in this case would be warranted if the 
evidence established a moderately-severe or severe muscle 
injury.  

In this case, the service treatment records dated in 
June 1945 reflect that the Veteran sustained a moderate shell 
fragment wound to the left thigh with no artery or nerve 
involvement after a shell exploded in his left hand.  See 
June 1945 physical examination report (vascular system 
"normal" and muscular system "negative").  X-rays taken at 
that time indicated that the Veteran had a large metallic 
fragment in the soft tissue of the upper thigh.  See June 
1945 radiologic record.  The Veteran underwent a surgical 
debridement in which several shell fragments were removed 
from the thigh and a compression dressing was applied.  See 
June 1945 operation report; June 1945 to August 1945 hospital 
progress notes.  Thus, while the wound to the left thigh was 
found to have been penetrating, there is no evidence that it 
caused prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  While the Veteran's service 
treatment records indicate that he was hospitalized from June 
1945 to August 1945, the Board observes that his primary 
treatment appeared to be in regards to the injuries to his 
left hand, not his left thigh.  When the Veteran was 
rehospitalized from September 1945 to October 1945, it was 
due to complaints of pain with limitation of motion to his 
4th finger.  There records do not reflect indications on 
palpation of loss of deep fascia, loss of muscle substance, 
or loss of normal firm resistance of muscles compared with 
the sound side of the left thigh.  Therefore, while there is 
evidence of hospitalization for a prolonged period in 
service, it was not necessitated for treatment of the 
Veteran's thigh wound.  Thus, a moderately-severe or severe 
muscle injury is not indicated in the service treatment 
records.  

Further, the current evidence does not contain objective 
findings that would establish that the Veteran's disability 
is moderately-severe based on the recent clinical findings or 
that a higher rating is warranted based on impairment of 
function.   

In January 2002, the Veteran was afforded a VA examination.  
On examination, there was a 5 by 5 centimeter irregularly 
shaped scar of an elliptical nature on the anterior left 
thigh about 20 centimeters distal to the left hip in Muscle 
Group XIV which controlled knee flexion.  There was no pain 
with palpation.  The scar had a slight indentation, but no 
induration.  There was no radiation of pain into the hip when 
pushing on the scar.  Examination of the left hip revealed 
significant discomfort with almost all range of motion in and 
about the left hip, but there was no crepitus.  The Veteran 
was able to ambulate slowly with a noticeable limp on the 
left side.  The Veteran elevated to 80 degrees on active 
range of motion and to 90 degrees on passive range of motion.  
After exercise, he elevated to 60 degrees.  On abduction, 
active range of motion was to 45 degree, passive was to 45 
degrees, and after exercise, to 45 degrees.  Extension was 
zero degrees actively, passively, and after exercise.  There 
was pain with elevation past 80 degrees and there was 
significant loss of motion after exercise.  The diagnosis was 
significant left hip pain secondary to osteoarthritis.  

In November 2005, another VA examination was conducted.  The 
examiner noted that the Veteran walked with a cane and had a 
limp.  Physical examination revealed a 5 by 2 centimeter scar 
which was depressed, palpably tender (flinching), granular, 
and non-keloid.  It was located in the proximal left rectus 
femoris muscle and proximal to the left vastus lateralis 
muscle of the left thigh.  There was also a 1 centimeter 
flat, palpably tender (flinching), rounded, granular, non-
keloid scar that was located in the proximal left sartorius 
muscle of the left thigh.  There was also a 1 centimeter 
flat, palpably tender (flinching), round, granular, and non-
keloid scar which was located in the proximal iliotibial 
tract of the left thigh.  None of the scars of the revealed 
particular adherence to the underlying tissues.  

Examination of the left knee revealed no palpable tenderness 
and no observed bony deformity.  There was no observed edema 
and no effusion of the left knee.  There was negative laxity 
per Drawer testing and per varus and valgus stresses of the 
left knee.  McMurray's testing was negative.  The medial 
plica and patellar apprehension tests were both negative.  
Range of motion testing revealed flexion to 115 degrees and 
extension to 4 degrees.  It was the same on passive and 
active motion.  Exercises were performed, but there was no 
evidence of pain or excessive fatigability.  There was no 
evidence of incoordination.  There was no further loss in 
function.  There were no suspected or observed additional 
losses of function due to flare-ups.  There was adequate 
distal circulation, motion, and sensation of both lower 
extremities.  X-rays were taken.  The impression was 
degenerative changes with prominent interarticular 
calcifications possible chondrocalcinosis and/or 
calcifications of degenerated meniscal, more prominent than 
on the last examination.  Also indicated was mild soft tissue 
swelling inferior to the left patella of uncertain 
significant, possibly focal regional subcutaneous tissue 
swelling/inflammation.  The examiner stated that the 
diagnostic impression was shell fragment wounds of the 
proximal left thigh and degenerative joint disease of the 
left knee with loss of range of motion.  The examiner 
indicated that he could not determine if the left knee 
disability was related to the shell fragment wound of Muscle 
Group XIV.  

In January 2008, the Board remanded this case.  In pertinent 
part, the Board sought to clarify whether any findings 
pertaining to the Veteran's left knee were related to his 
shell fragment wound injury involving Muscle Group XIV.  The 
Board noted that Muscle Group XIV acted to provide flexion to 
the knee joint, and thus the knee itself might be impacted by 
the Veteran's shell fragment wound.  The Board pointed out 
that on the November 2005 VA examination, the VA examiner 
noted the Veteran had osteoarthritis of the left knee.  
However, regarding the question of whether this disability 
was related to his shell fragment wound in service, the 
examiner stated he was unable to resolve this issue without 
resorting to mere speculation.  The Board remanded with the 
following instructions:

The Veteran should be scheduled for a VA orthopedic 
examination to determine his current degree of 
disability resulting from his shell fragment wound to 
the left thigh, Muscle Group XIV.  He must be given 
adequate notice of the date and place of any requested 
examination.  A copy of all notifications must be 
associated with the claims folder.  The claims file and 
a copy of this remand must be made available to the 
examiner and the examiner should indicate in his/her 
report that these records were reviewed.  Any indicated 
tests, including X-rays if indicated, should be 
accomplished.  The examiner should identify any muscle 
groups affected by the veteran's shell fragment wound, 
as well as any impairment resulting therein, to include 
loss of strength, loss of tissue, atrophy, etc.  The 
examiner should also indicate complete range of motion 
in degrees for the left knee and whether the veteran 
experiences additional functional loss as a result of 
painful knee motion, instability, weakness, or lack of 
endurance of the knee joints.  The examiner should also 
indicate the presence and severity of any lateral 
instability or recurrent subluxation in the left knee.  
Finally, any other impairment related to the veteran's 
left knee should also be noted for the record.  For any 
impairment present in the left knee, the examiner should 
state whether it is more likely than not, less likely 
than not, or at least as likely as not, that such 
impairment is due to or aggravated by the veteran's 
shell fragment wound to the left thigh.  The examiner 
must express his opinion in the terms set forth above 
(i.e. more likely than not, less likely than not, or at 
least as likely as not).  The clinical findings and 
reasons upon which any opinion is based should be 
clearly set forth.

In February 2008, another VA examination was conducted by a 
VA physician.  The Veteran walked with a cane and had a limp 
favoring the left leg.  Looking at the musculature, the 
examiner indicated that there was no evidence of atrophy of 
the left side as compared to the right side, in the quads or 
hamstrings.  There was a barely visible irregular oval shaped 
scar over the anterior aspect of the proximal left thigh with 
some tissue loss and tenderness to palpation.  The tissue 
loss was in the proximal rectus femoris portion of the 
quadriceps muscle.  There was no keloid formation and no 
adherence.  It measured 5 centimeters along the horizontal 
axis and 2.5 centimeters on the vertical axis.  The examiner 
could not feel any retained fragments and could not detect 
any tendon, bone, or nerve damage.  There was no muscle 
herniation.  He had weakness of both knees on extension and 
flexion on the left as compared to the right due to pain on 
the left side.  Estimated strength on the left side on 
flexion and extension was 4/5 as compared to 5/5 on the 
right.  There was a moderate effusion in the left knee which 
was tender which distended the suprapatellar pouch.  There 
was no rubor or calor.  There was no joint line tenderness 
medially or laterally.  There was no pes anserine, 
prepatellar or superficial infrapatellar tenderness or 
swelling.  There was no fat pad tenderness.  There was a 
suggestion of a medial plica synovialis.  Patellar 
apprehension test was negative.  Lachman's test was negative.  
There was no instability with varus or valgus stress.  The 
examiner was unable to do McMurray's test due to the pain 
caused by the effusion.  There was pain with patellofemoral 
compression.  Sag sign was negative.  Sensation was intact.  
Peripheral pulses were absent in both feet with no posterior 
tibialis or dorsalis pedis pulses were palpable.  The femoral 
or popliteal pulses were palpable.  Reflexes-knee or ankle 
jerk were absent even with jendrassic maneuvers, bilaterally.  
Babinski's were downgoing bilaterally.  Active, passive, and 
after exercise range of motion of the left knee was zero to 
110 degrees with pain at the endpoint of flexion.  There was 
evidence of weakened movement and excessive fatigability with 
moving the knee through range of motion testing, but there 
was no incoordination.  X-rays were taken.  

The impression was no knee joint effusion although there was 
nonspecific anterior soft tissue swelling as well as 
degenerative changes and intra-articular calcifications.  The 
assessment was history of shrapnel wound proximal left thigh 
affecting the proximal rectus femoris portion of the 
quadriceps muscle.  The examiner stated that this may have 
had a minor effect on the development of his left knee pain, 
but the examiner believed that the major cause of the 
bilateral knee pain problems was calcium pyrophosphate 
disease.  Therefore, the examiner stated that it was less 
likely that the left knee impairment was due to the shrapnel 
fragment proximal left thigh.  

In June 2008, the Board again remanded this case.  The Board 
noted that according to the February 2008 medical examination 
report, the Veteran had degenerative changes in the left knee 
(previously identified as osteoarthritis) as well as intra-
articular calcifications.  The examiner stated that the 
Veteran's shell fragment wound "may have had a minor effect 
on the development of his left knee pain" however, the 
examiner further indicated that "the major cause of the 
bilateral knee pain problems is calcium pyrophosphate 
disease."  He concluded that it was "less likely than not 
that the left knee impairment is due to the shrapnel wound 
proximal left thigh."

The Board noted that while the examiner implied that the 
calcium pyrophosphate disease is not related to the shrapnel 
wound, he did not state that this was the case with clarity.  
Further, although he did state that the Veteran's shell 
fragment wound may have a minor effect on the development of 
left knee "pain", the Board noted that the examiner had 
identified two potential sources of pathology for the 
Veteran's left knee pain - arthritis and calcium 
pyrophosphate disease.  More significantly, he provided no 
opinion regarding the degenerative changes or osteoarthritis 
of the left knee.  Also, the examiner did not address whether 
there is any aggravation of these disabilities by the shell 
fragment wound.  

In light of the foregoing, the Board requested that an 
addendum from the VA examiner who conducted the February 2008 
VA examination should be obtained and that the examiner 
should address all of the Veteran's current left knee 
impairments, including but not limited to degenerative 
changes and osteoarthritis and calcium pyrophosphate disease, 
and should state whether it is more likely than not, less 
likely than not, or at least as likely as not that any of 
these left knee impairments is due to or aggravated by the 
Veteran's shell fragment wound to the left thigh.  The 
examiner was also requested to address if the Veteran's range 
of motion of the left knee was affected by the shell fragment 
wound to the left thigh and if the Veteran had any lateral 
instability or subluxation of the left knee, and, if so, if 
it was affected by the shell fragment wound to the left 
thigh.  

In August 2008, the VA examining physician provided an 
addendum.  The examiner stated that based on all of the 
evidence presented as well as the history and physical 
examination, it was less than likely that any of the 
Veteran's left knee impairments were due to or aggravated by 
the Veteran's shell fragment wound of the left thigh.  The 
examiner also stated that there was no instability or 
subluxation of the left knee.  Moreover, there was no 
pathophysiological or biomechanical reason that a small wound 
to the upper thigh should have an impact of the collateral 
ligaments of the knee.  Further, the range motion studies of 
the left knee were not affected by the presence of an 
effusion due to calcium pyrophosphate deposition disease.  
Furthermore, there was no evidence to support a contention 
that there was any significant left knee impairment that was 
caused either directly or through aggravation by the shrapnel 
fragment wound.  The Board notes that the VA examining 
physician who signed this addendum also signed on the prior 
VA examination reports.  Thus, this addendum is the final 
conclusory opinion by this physician.  The prior November 
2005 opinion was prepared by a Physician's Assistant, but 
this examiner also signed that examination report.  
Therefore, any speculation contained in that opinion was 
resolved in this addendum.  

The Veteran's left thigh disability is not moderately-severe 
based on the recent medical evidence.  At the outset, the 
Board notes that this case was remanded to resolve whether 
current left knee impairment is etiologically related to the 
shell fragment wound of the left thigh.  The August 2008 
medical addendum concluded that there was no such etiological 
connection.  The VA examiner's opinion is competent and is 
based on a thorough review of the claims file as well as 
examination of the Veteran.  The Board attaches significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  As 
such, current left knee impairment and its symptomatology 
will not be considered in rating the shell fragment wound of 
the left thigh.  

With regard to the shell fragment wound, the medical evidence 
revealed no loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Although some tissue loss has been noted, there was no loss 
of deep fascia.  While tests of strength on the left side 
demonstrated some positive evidence of impairment, the Board 
observes that this impairment has been related to diagnoses 
of osteoarthritis and degenerative joint disease, 
respectively, rather than residuals of the Veteran's shell 
fragment wound.  See January 2002 VA examination report (the 
Veteran was diagnosed with significant left hip pain 
secondary to osteoarthritis); November 2005 VA examination 
report (the Veteran was diagnosed with degenerative joint 
disease of the left knee with loss of range of motion); and 
August 2008 VA examination report addendum (the Veteran's 
left knee impairments were not attributable to the left thigh 
shell fragment wound).  

Further, based on limited hip flexion, the Veteran is not 
entitled to an increased rating pursuant to Diagnostic Code 
5314 since the simultaneous flexion of the hip and flexion of 
the knee (even considering the unrelated knee impairment) are 
not reflective of moderately-severe impairment.  Neither the 
left knee nor the left hip limitation of motion would be more 
than 10 percent disabling to include based on consideration 
of pain and the other Deluca factors under the pertinent 
diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261, 5251-5253; see also 38 C.F.R. § 4.59.  Thus, the 
impairment is not moderately severe in that regard.  

In regards to range of motion of the left hip specifically as 
an alternate basis for a higher rating, the Veteran's hip was 
reported to have active range of flexion to 80 degrees, 
passive range of flexion to 90 degrees, and active range of 
flexion after exercise to 60 degrees.  On abduction, active 
range of motion was to 45 degrees, passive was to 45 degrees, 
and after exercise, to 45 degrees.  Extension was zero 
degrees actively, passively, and after exercise.  There was 
pain with elevation past 80 degrees and there was significant 
loss of motion after exercise.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 provide criteria for rating hip and thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of the right 
hip.

Diagnostic Code 5251 provides a 10 percent rating based on 
limitation of extension of the hip.  The Veteran is already 
receiving a 10 percent rating; thus a higher rating is not 
available under this code.  

Diagnostic Code 5252 provides a 40 percent rating where 
flexion of the hip is limited to 10 degrees.  A 30 percent 
rating is warranted where flexion is limited to 20 degrees, a 
20 percent rating is warranted where flexion is limited to 30 
degrees, and a 10 percent rating is warranted where flexion 
is limited to 45 degrees.  In this case, the evidence does 
not reveal flexion is limited to 30 degrees or less such that 
a higher rating is warranted.  Flexion, considering DeLuca 
factors, was limited to 60 degrees.  The Veteran's limitation 
of motion based on flexion does not warrant even a 
compensable rating.  In sum, the Veteran's disability is not 
manifested by flexion of the leg limited to 30 degrees or the 
functional equivalent thereof.

Diagnostic Code 5253 provides a 10 percent rating for 
limitation of adduction, such that the legs cannot cross.  A 
20 percent rating is warranted for limitation of abduction of 
the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.  In this case, the Veteran 
demonstrated full abduction.  See 38 C.F.R. § 4.71, Plate II.  
Again, even considering DeLuca factors, his ability to abduct 
well exceeded the limitation necessary for even a compensable 
rating.  The maximum rating based on limitation of rotation 
is 10 percent; thus a higher rating on that basis is not 
warranted.  

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint or fracture of the femur.  However, there 
is no evidence of a flail hip joint, or of any fracture to 
the femur. 

In sum, while the evidence illustrates limitation in flexion 
of the left hip, including pain with hip flexion, the Board 
finds that this evidence indicates a disability that is not 
compensable under the pertinent diagnostic code; this the 
impairment is not moderately-severe.  Likewise, his 
disability is not more than 10 percent disabling on any other 
basis.  As noted, his left knee impairment is not 
etiologically related to his left thigh disability and 
therefore may not be considered in his rating.  

Thus, given the type of initial injury, the history and 
complaints, and objective findings relating to the left 
thigh, the Board finds that the muscle disability from the 
injury to Muscle Group XIV does not more closely approximate 
a moderately-severe injury warranting an increased rating.

In addition to the foregoing, the Board has considered 
whether any other diagnostic codes which address the 
veteran's symptomatology might afford him a disability rating 
in excess of the 10 percent assigned under Diagnostic Code 
5314.  As noted, a higher rating is not warranted based on 
limitation of motion of the left thigh/hip.  

The veteran's representative has also argued that the veteran 
is entitled to separate 10 percent disability ratings 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 for three 
palpably tender scars discovered during the Veteran's 
November 2005 VA examination.  As noted, service connection 
has been granted for a tender scar of the anterior left 
thigh.  Two other scars have been shown in the medical 
records.  

A physical examination in May 1948 revealed that the veteran 
had a roughly circular scar that was 3 inches in diameter on 
the anterior surface of the upper left thigh.  No other 
residuals of the thigh shrapnel wound were recorded.  See May 
1948 VA examination report, p. 6.  Another physical 
examination in January 2002 found a single 5 x 5 centimeter 
irregular shaped scar on the anterior left thigh that had no 
pain with palpation.  See January 2002 VA examination report, 
p. 1.  The Veteran was also diagnosed with a 5 x 2 centimeter 
depressed scar that was palpably tender during his November 
2005 examination, in addition to two 1-centimeter flat scars.  
See November 2005 VA examination report.  In February 2008, 
the examiner noted the presence of a barely visible irregular 
oval shaped scar over the anterior aspect of the proximal 
left thigh with some tissue loss and tenderness to palpation.  
The tissue loss was in the proximal rectus femoris portion of 
the quadriceps muscle.  It measured 5 centimeters along the 
horizontal axis and 2.5 centimeters on the vertical axis.  

The Board observes that all of the physical examination, 
except for the November 2005 examination, found only one scar 
associated with the Veteran's shrapnel wound.  Moreover, no 
medical examiner has specifically attributed the two other 
scars on the left thigh (the two 1-centimeter flat scars) to 
the Veteran's inservice injury.  Therefore, there is no basis 
for a separate rating for either of the scars identified, as 
noted, on the November 2005 examination.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of a shell fragment wound 
of the left thigh, Muscle Group XIV.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
residuals of a shell fragment wound of the left thigh, Muscle 
Group XIV with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability during the appeal 
period.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the disability 
itself markedly impacted his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is no persuasive evidence in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  

Factors such as requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




ORDER

An increased rating in excess of 10 percent for residuals of 
a shell fragment wound of the left thigh, Muscle Group XIV, 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


